Exhibit 10.1

 

Execution Copy

 

AMENDMENT NO. 6

 

TO

 

CREDIT AGREEMENT

 

This AMENDMENT NO. 6 to CREDIT AGREEMENT (this “Amendment”), dated as of
March 24, 2015, is entered into by and among AAR CORP. (the “Borrower”), the
financial institutions party hereto (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), Wells Fargo Bank, N.A., as
Syndication Agent and Citizens Bank, National Association, as Documentation
Agent.  Each capitalized term used herein and not otherwise defined herein shall
have the meaning given to it in the below-defined Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of April 12, 2011 (as the same has been
or may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Borrower wishes to amend the Credit Agreement in certain respects
and the Lenders and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                            Amendment to Credit Agreement.  Effective
as of the date first above written (the “Amendment No. 6 Effective Date”), and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 2 below, the Credit Agreement shall be and hereby is amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended to insert the following definitions in alphabetical order,
removing those now contained therein where appropriate:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

--------------------------------------------------------------------------------


 

“Applicable Rate” means the following percentages per annum, based upon the
Adjusted Total Debt to EBITDA Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

Applicable Rate

 

Pricing
Level

 

Adjusted Total Debt
to EBITDA Ratio

 

Commitment
Fee

 

Eurodollar and
Letters of Credit

 

Base Rate

 

1

 

< 1.75:1

 

0.20

%

1.00

%

0.00

%

2

 

> 1.75:1 but < 2.75:1

 

0.25

%

1.25

%

0.25

%

3

 

> 2.75:1 but < 3.25:1

 

0.30

%

1.50

%

0.50

%

4

 

> 3.25:1

 

0.35

%

2.00

%

1.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Adjusted Total Debt to EBITDA Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  The Applicable Rate in effect
from the Amendment No. 6 Effective Date through the date on which the Compliance
Certificate for the period ended May 31, 2015 is delivered to the Administrative
Agent shall be determined based upon Pricing Level 2.

 

“Arranger” or “Arrangers” means, individually or collectively, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Citizens
Bank, National Association, in their capacities as joint lead arrangers and
joint bookrunners.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such Eurodollar Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Credit Agreement in respect of any such Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

 

“Cargo/Precision Companies” means Telair International GmbH and its
Subsidiaries, Nordisk Aviation Products AS and its Subsidiaries, the AAR Cargo
(Telair US) business and the Precision Systems Manufacturing business (including
Aerostructures & Interiors).

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income and franchise tax expense, depreciation and amortization, losses
(less gains) from Asset Dispositions, other expenses and fees in connection with
the consummation of the transaction evidenced by this Agreement, extraordinary
losses (less extraordinary gains), and transaction costs incurred in connection
with the issuance by the Borrower of high-yield debt or equity for such period,
plus, to the extent deducted in determining such Consolidated Net Income,
(x) any losses or charges relating to the sale or disposition of the
Cargo/Precision Companies, (y) any losses or expenses, including any make-whole
paid, relating to the early redemption of the Borrower’s 7¼% Senior Notes due
2022 and (z) any costs associated with the Borrower’s repurchase of up to
$250,000,000 of its common stock pursuant to a tender offer, accelerated stock
buyback or open market purchase program, and minus, to the extent included in
determining such Consolidated Net Income, any gains relating to the sale or
disposition of the Cargo/Precision Companies or the early redemption of the
Borrower’s 7¼% Senior Notes due 2022.  EBITDA shall be calculated on a pro forma
basis to give effect to (a) any Acquisition by the Borrower or any of its
Restricted Subsidiaries consummated at any time on or after the first day of a
Computation Period as if such Acquisition had been consummated on the first day
of such Computation Period and (b) any Disposition or discontinuance of
operations by the Borrower or any of its Restricted Subsidiaries consummated at
any time on or after the first day of a Computation Period as if such
Disposition or discontinuance had been consummated on the first day of such
Computation Period.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may
designated by the Administrative Agent from time to time) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
approximately 11:00 a.m. London time, determined two Business Days prior to such
date for Dollar deposits with a term of one month commencing that date;

 

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurodollar Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guaranty or security interest is or becomes illegal.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of March 24, 2015 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code

 

“Fee Letter” means the letter agreement, dated March 12, 2015, among the
Borrower, the Administrative Agent and the Arranger.

 

“Interest Coverage Ratio” means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA for the Borrower and its Restricted
Subsidiaries to (b) the total for such period of required payments of cash
Interest Expense by the Borrower and its Restricted Subsidiaries.

 

“L/C Issuer” means Bank of America, Wells Fargo Bank, N.A., Citibank, N.A.,
Citizens Bank, National Association or another Lender designated by the Borrower
and approved by the Administrative Agent, in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“Maturity Date” means March 24, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of the Borrower and other Loan Parties under this
Agreement and any other Loan Document including Attorney Costs and any
reimbursement obligations of the Borrower in respect of Letters of Credit and
surety bonds, all Hedging Obligations permitted hereunder which are owed to any
Lender or its Affiliate or the Administrative Agent, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due, provided that the Obligations shall exclude any Excluded Swap
Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the president and chief operating officer, the chief accounting
officer, the treasurer or the assistant treasurer of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmissions system as shall
be approved by the Administrative Agent), appropriately completed and signed by
a Responsible Officer of the Borrower.

 

(b)                                 Section 2.04(a)(iii)(D) of the Credit
Agreement is hereby amended to insert the following at the end thereof:

 

“or a currency in which the applicable L/C Issuer can and is willing to issue
Letters of Credit;”

 

--------------------------------------------------------------------------------


 

(c)                                  Section 2.16(a) of the Credit Agreement is
hereby amended to delete the reference to “$50,000,000” and to substitute
therefor “$250,000,000.”

 

(d)                                 Section 3.01 of the Credit Agreement is
hereby amended to add a new subsection (g) at the end thereof as follows:

 

“(g)                            For purposes of determining withholding Taxes
imposed under FATCA, from and after March 24, 2015, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(l).”

 

(e)                                  Article V of the Credit Agreement is hereby
amended to add a new Section 5.19 as follows:

 

“5.19                  Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

 

(a)                                 The Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of the Borrower, any Subsidiary or to
the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees is a Sanctioned Person.  No Loan or Letter of
Credit, use of the proceeds of any Loan or Letter of Credit or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  The Borrower and its Subsidiaries are in compliance
in all material respects with the PATRIOT Act.”

 

(f)                                   Section 6.04 of the Credit Agreement is
hereby amended by inserting immediately after the first reference to
“Multiemployer Plans:”

 

“and Anti-Corruption Laws and applicable Sanctions),”

 

(g)                              Section 6.06 of the Credit Agreement is hereby
amended to insert the following at the end thereof:

 

“The Borrower shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use the proceeds of any Loan
or Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of  any applicable Sanctions.”

 

--------------------------------------------------------------------------------


 

(h)                                 Article VI of the Credit Agreement is hereby
amended to add a new Section 6.08 as follows:

 

“6.08                  PATRIOT Act Compliance.  The Borrower shall, and shall
cause each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.”

 

(i)                                     Section 7.01 of the Credit Agreement is
hereby amended to delete clauses (m) and (n) now contained therein and
substitute therefor the following:

 

“(m)                       Debt of the Borrower consisting of the 7 ¼% Senior
Notes due 2022, and Debt of any Restricted Subsidiary to Guarantee such Notes,
provided that if such Notes are not called for redemption within 180 days after
the Closing Date, such Restricted Subsidiary shall guarantee the Borrower’s
Obligations under this Agreement pursuant to a Guaranty substantially identical
to the Guaranty;

 

(n)                                 other unsecured Debt incurred by the
Borrower provided, that immediately before and immediately after the incurrence
of such Debt, no Event of Default or Default exists; and

 

(o)                                 other unsecured Debt incurred by any
Restricted Subsidiary to Guarantee Debt incurred by the Borrower as permitted by
Section 7.01(n) provided that such Subsidiary also contemporaneously Guarantees
the Borrower’s Obligations under this Agreement pursuant to a Guaranty
substantially identical to the Guaranty.”

 

(j)                                Section 7.05 of the Credit Agreement is
hereby amended to add at the end thereof the following:

 

“Notwithstanding the forgoing, the Borrower and its Restricted Subsidiaries may
Transfer their interests in the Cargo/Precision Companies.”

 

(k)                                 Section 7.07 of the Credit Agreement is
hereby amended to add at the end thereof the following:

 

“except through a merger permitted under Section 7.04”

 

(l)                                 Section 7.13 of the Credit Agreement is
hereby amended to delete clause (a) now contained therein and substitute
therefor the following:

 

“(a)                           Minimum Interest Coverage Ratio.  Not permit the
Interest Coverage Ratio for any Computation Period to be less than 3.00 to
1.00.”

 

(m)                             Section 9.11 of the Credit Agreement is hereby
amended to delete the two references to “Co-Syndication Agent” and substitute
therefor “Syndication Agent.”

 

(n)                                 Schedule 2.01 is hereby amended by replacing
the Schedule now attached to the Credit Agreement with Schedule 2.01 attached to
this Amendment.

 

SECTION 2.                            Condition of Effectiveness.  This
Amendment shall become effective and be deemed effective as of the date hereof,
subject to the satisfaction of the conditions precedent that the Administrative
Agent shall have received each of the following:

 

--------------------------------------------------------------------------------


 

(a)                                 counterparts of this Amendment executed by
the Borrower and the Lenders; and

 

(b)                                 a certificate of the Secretary or Assistant
Secretary of the Borrower certifying resolutions of the Borrower’s Board of
Directors authorizing execution, delivery and performance of the Amendment; and

 

(c)                                  an opinion of Schiff Hardin LLP, counsel
for the Borrower, covering Borrower’s corporate power and authority, execution
and delivery, legality, validity and binding effect and enforceability; and

 

(d)                                 such other documents as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent.

 

SECTION 3.                            Representations and Warranties of the
Borrower. The Borrower hereby represents and warrants as follows:

 

(a)                                 The Credit Agreement, as amended by this
Amendment constitutes the legal, valid and binding obligation of the Borrower
and is enforceable against the Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity; and

 

(b)                                 Upon the effectiveness of this Amendment,
the Borrower hereby (i) represents that no Event of Default or Unmatured Event
of Default exists under the terms of the Credit Agreement, (ii) reaffirms all
covenants, representations and warranties made in the Credit Agreement, and
(iii) agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Amendment.  The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
the Lenders or the Administrative Agent under the Credit Agreement or any
related document, instrument or agreement.  The Administrative Agent and the
Lenders expressly reserve all of their rights and remedies, including the right
to institute enforcement actions in consequence of any existing Events of
Default or Unmatured Events of Default not waived hereunder or otherwise at any
time without further notice, under the Credit Agreement, all other documents,
instruments and agreements executed in connection therewith, and applicable law.

 

SECTION 4.                            Effect on the Credit Agreement.

 

(a)                                 Upon the effectiveness of this Amendment, on
and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.

 

(b)                                 Except as specifically amended and modified
above, the Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect, and are hereby ratified and confirmed.

 

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall neither, except as expressly provided herein, operate as
a waiver of any right, power or remedy of the Lenders or the Administrative
Agent, nor constitute a waiver of any provision of the Credit Agreement or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

SECTION 5.                            Cancellation of Supplemental Guaranties. 
Upon the effectiveness of this Amendment, the Supplemental Guaranty dated
January 23, 2012 and the Supplemental Guaranty dated November 30, 2012 shall be
cancelled and be of no further force or effect.  The Guaranty dated April 12,
2011 shall remain in full force and effect, and is hereby ratified and
confirmed.

 

SECTION 6.                            Costs and Expenses.  The Borrower agrees
to pay on demand all reasonable costs, fees and out-of-pocket expenses
(including attorneys’ fees, costs and expenses charged to the Administrative
Agent) incurred by the Administrative Agent and the Lenders in connection with
the preparation, arrangement, execution and enforcement of this Amendment.

 

SECTION 7.                            Governing Law.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Illinois without regard to conflicts of law provisions of the State of Illinois.

 

SECTION 8.                            Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

SECTION 9.                            Counterparts.  This Amendment may be
executed by one or more of the parties to the Amendment on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A facsimile copy of a
signature hereto shall have the same effect as the original thereof.

 

SECTION 10.                     No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Amendment.  In the
event an ambiguity or question of intent or interpretation arises, this
Amendment shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment.

 

The remainder of this page is intentionally blank.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

AAR CORP.,

 

as Borrower

 

 

 

By:

/s/ Michael K. Carr

 

Name:

Michael K. Carr

 

Title:

Vice President & Assistant Treasurer

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Christine Trotter

 

Name:

Christine Trotter

 

Title:

Assistant Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael Bergner

 

Name:

Michael Bergner

 

Title:

Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

By:

/s/ Brett T. Rausch

 

Name:

Brett T. Rausch

 

Title:

Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Brian Reed

 

Name:

Brian Reed

 

Title:

Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Stephen A. Maenhout

 

Name: Stephen A. Maenhout

 

Title:  Senior Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Kathleen D. Schurr

 

Name:  Kathleen D. Schurr

 

Title:  Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Flaherty

 

Name:  Patrick Flaherty

 

Title:  Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris O’Hara

 

Name:  Chris O’Hara

 

Title:  Managing Director

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Berent

 

Name:  Michael Berent

 

Title:  Senior Vice President

 

Signature Page to Amendment No. 6 to

AAR Corp. Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01 — Commitments

 

Lender

 

Revolving Commitment
 Amount

 

 

 

 

 

Bank of America, N.A.

 

$

120,000,000.00

 

Wells Fargo Bank, N.A.

 

$

120,000,000.00

 

Citibank, N.A.

 

$

80,000,000.00

 

Citizens Bank, National Association

 

$

80,000,000.00

 

U.S. Bank National Association

 

$

40,000,000.00

 

PNC Bank, National Association

 

$

20,000,000.00

 

The PrivateBank and Trust Company

 

$

20,000,000.00

 

Associated Bank, N.A.

 

$

20,000,000.00

 

TOTALS

 

$

500,000,000.00

 

 

--------------------------------------------------------------------------------